Clarke, Justice.
The parties here were divorced in 1978. The final judgment and decree of divorce provided that wife would have custody of the minor child of the parties. Husband was obligated to pay child support, maintain medical and dental insurance on the child, and pay any medical or dental bills not covered by the insurance. The provision complained of in this appeal grants the wife the right to use and possess the marital home and provides that upon agreement of the parties to sell the property, the equity would be divided.
Husband brought a petition for partition in equity. The trial court granted the wife’s motion for judgment on the pleadings, citing Rathkamp v. Rathkamp, 136 Ga. App. 423 (221 SE2d 221) (1975), and Blalock v. Blalock, 250 Ga. 862 (301 SE2d 876) (1983). In these partitioning cases, the parties each owned a one-half undivided interest in the home but the divorce decree gave wife the right to use the property. The court in both cases found dismissal of husband’s action appropriate because husband had shown no evidence that wife should be divested of the property.
Here husband alleges that wife has remarried and the child has reached majority and that the use of the property should be either considered alimony terminable upon remarriage or support, terminable upon the child’s majority. The judgment does not set aside the home for the benefit of the child, and even if the use of the home were considered alimony, husband did not raise the issue of wife’s remarriage until the appeal.

Judgment affirmed.


All the Justices concur.

*389Decided October 1, 1984
Rehearing denied October 16, 1984.
Frank M. Gleason, John W. Davis, Jr., for appellant.
William Ralph Hill, Jr., William D. Hentz, for appellee.